MEMORANDUM **
Mercedes Molano Oliver appeals from the district court’s judgment and challenges the 40-month sentence imposed following her guilty-plea conviction for attempted reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Oliver argues that the district court procedurally erred by failing to address her request for a downward variance. We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.2010), and find none. The record reflects that the district court granted a downward variance after considering Oliver’s arguments and adequately explained the sentence. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.